Exhibit 10-f


TRUSTMARK CORPORATION
AMENDED AND RESTATED
STOCK AND INCENTIVE COMPENSATION PLAN
(as amended and restated, effective April 28, 2015)




ARTICLE I
Establishment, Purpose and Duration


1.1           Establishment of the Plan.  Trustmark Corporation (hereinafter
referred to as the “Company”), a Mississippi corporation, hereby amends and
restates its 2005 Stock and Incentive Compensation Plan.  The Trustmark
Corporation 2005 Stock and Incentive Compensation Plan as so amended and
restated shall be known as the Trustmark Corporation Amended and Restated Stock
and Incentive Compensation Plan (hereinafter referred to as the “Plan”), as set
forth in this document.  Unless otherwise defined herein, all capitalized terms
shall have the meanings set forth in Section 2.1 herein.  The Plan permits the
grant of Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock,
Restricted Stock Units, Stock Awards, Performance Units, Performance Cash Awards
and/or Stock Appreciation Rights to Key Associates and Directors.


The Plan was originally adopted by the Board of Directors on March 8, 2005 and
became effective on May 10, 2005 upon approval by shareholders of the
Company.  The Plan was subsequently amended January 26, 2010, which amendment
became effective on May 11, 2010 upon approval by shareholders of the
Company.  This amendment and restatement of the Plan was adopted by the Board of
Directors on January 27, 2015, to become effective (the “Effective Date”) as of
April 28, 2015 if approved by shareholders of the Company at the Company’s April
28, 2015 annual meeting in accordance with applicable laws and any applicable
rules of any national securities exchange or system on which the Stock is then
listed or reported.  Prior to such shareholder approval, Awards may be granted
pursuant to the terms of the Plan as in effect prior to January 27, 2015.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success of the Company and its Subsidiaries by providing incentives to Key
Associates and Directors that will promote the identification of their personal
interest with the long term financial success of the Company and with growth in
shareholder value, consistent with the Company’s risk profile.  The Plan is
designed to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Key Associates and Directors upon whose
judgment, interest, and special effort the successful conduct of its operation
is largely dependent.


1.3           Duration of the Plan.  The terms of this amended and restated Plan
shall become effective on the Effective Date, as described in Section 1.1
herein.  No Award may be granted under the Plan after April 27, 2025.  Awards
outstanding on such date shall remain valid in accordance with their terms.  The
Board of Directors shall have the right to terminate the Plan at any time
pursuant to Article XVI herein.


 
-1-

--------------------------------------------------------------------------------

 
ARTICLE II
Definitions


2.1           Definitions.  Except as otherwise defined in the Plan, the
following terms shall have the meanings set forth below:


(a)           “Agreement” means any written agreement or other instrument or
document, which may be in electronic format, implementing the grant of each
Award and setting forth the specific terms of each Award, and which is signed or
acknowledged (including a signature or acknowledgment in electronic format) by
an authorized officer of the Company and by the Participant.


(b)           “Award” means, individually or collectively, a grant under the
Plan of Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock,
Restricted Stock Units, Stock Awards, Performance Units, Performance Cash Awards
and/or Stock Appreciation Rights.


(c)           “Award Date” means the date on which an Award is made (also
referred to as “granted”) by the Committee under the Plan.


(d)           “Beneficiary” means the person designated by a Participant
pursuant to Section 19.10 herein.


(e)           “Board” or “Board of Directors” means the Board of Directors of
the Company.


(f)           “Cause” has the meaning set forth in any employment agreement or
change in control agreement then in effect between the Participant and the
Company or a subsidiary, if applicable, and, if the Participant has no such
agreement or if such agreement does not define the term, “Cause” means (i) the
willful and continued failure of the Participant to substantially perform the
Participant’s duties with the Company or one of its subsidiaries (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Participant by
the Company, or (ii) the willful engaging by the Participant in illegal conduct
or gross misconduct which is materially and demonstrably injurious to the
Company or subsidiary.


(g)           “Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:
 
(i)  the acquisition by any person or by persons acting as a “group” (within the
meaning of Section 13(d) of the Exchange Act) of ownership of, holding or power
to vote more than 20% of the Company’s voting stock; or

 
 
-2-

--------------------------------------------------------------------------------

 
 
(ii)  the acquisition by any person or by persons acting as a “group” (within
the meaning of Section 13(d) of the Exchange Act) of the ability to control the
election of a majority of the Company’s Board; or
 
(iii)  the acquisition of a controlling influence over the management or
policies of the Company by any person or by persons acting as a “group” (within
the meaning of Section 13(d) of the Exchange Act); or
 
(iv)  during any period of two consecutive years, the composition of the
Company’s Board shall change, such that Continuing Directors no longer comprise
at least two-thirds thereof.  The term “Continuing Director” means an individual
who was a member of the Company’s Board at the beginning of the two-year period
described in the immediately preceding sentence, or whose subsequent nomination
for election to the Company’s Board was recommended or approved by the
affirmative vote of at least two-thirds of the Continuing Directors then in
office.
 
Notwithstanding the foregoing, in the case of (i), (ii) and (iii) hereof,
ownership or control of the Company’s voting stock by the Trustmark National
Bank (the “Bank”) or any employee benefit plan sponsored by the Company or the
Bank or any subsidiary thereof shall not constitute a Change in Control. For
purposes of this definition only, the term “person” refers to an individual or a
corporation, partnership, trust, association, joint venture, pool, syndicate,
sole proprietorship, unincorporated organization of any other form of entity not
specifically listed herein.


(h)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(i)           “Committee” means the committee of the Board appointed to
administer the Plan pursuant to Article III herein, all of the members of which
shall be “independent directors” under applicable stock exchange listing
standards, “non-employee directors” as defined in Rule 16b-3, as amended, under
the Exchange Act, or any similar or successor rule, and “outside directors”
within the meaning of Section 162(m)(4)(C)(i) of the Code.  Unless otherwise
determined by the Board, the Human Resources Committee of the Board, or any
successor committee responsible for executive compensation, shall constitute the
Committee.


(j)           “Company” means Trustmark Corporation, or any successor thereto as
provided in Article XVIII herein.


(k)           “Director” means a director of the Company or any Subsidiary
thereof, including a Community Bank Advisory Director of the Bank.  The term
“Director” shall not include an honorary director.


(l)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.


 
-3-

--------------------------------------------------------------------------------

 
(m)           “Fair Market Value” means, with respect to a Share, the closing
market price (that is, the price at which last sold on the applicable principal
U.S. market) of the Stock on the relevant date if it is a trading date, or if
not, on the most recent date on which the Stock was traded prior to such date,
as reported by the stock exchange for the applicable principal U.S. market, or
if, in the opinion of the Committee, this method is inapplicable or
inappropriate for any reason, the fair market value as determined pursuant to a
reasonable method adopted by the Committee in good faith for such purpose.


(n)           “Incentive Stock Option” or “ISO” means an option to purchase
Stock, granted under Article VI herein, which is designated as an incentive
stock option and is intended to meet the requirements of Section 422 of the
Code.


(o)           “Key Associate” means an officer or other key associate of the
Company or its Subsidiaries who, in the opinion of the Committee, can contribute
significantly to the growth and profitability of, or perform services of major
importance to, the Company and its Subsidiaries.  “Key Associates” includes
Directors who are also associates of the Company or its Subsidiaries.


(p)           “Non-Qualified Stock Option” or “NQSO” means an option to purchase
Stock, granted under Article VI herein, which is not intended to be an Incentive
Stock Option.


(q)           “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.


(r)           “Option Price” means the exercise price per Share of Stock covered
by an Option.


(s)           “Participant” means a Key Associate or a Director who has been
granted an Award under the Plan and whose Award remains outstanding.


(t)            “Performance-Based Compensation Award” means any Award for which
exercise, full enjoyment or receipt thereof by the Participant is contingent on
satisfaction or achievement of the Performance Goal applicable thereto.  If a
Performance-Based Compensation Award is intended to be “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, the grant
of the Award, the establishment of the Performance Goal, the making of any
modifications or adjustments and the determination of satisfaction or
achievement of the Performance Goal shall be made during the period or periods
required under and in conformity with the requirements of Section 162(m) of the
Code therefor.  The terms and conditions of each Performance-Based Compensation
Award, including the Performance Goal and Performance Period, shall be set forth
in an Agreement or in a subplan of the Plan which is incorporated by reference
into an Agreement.


(u)           “Performance Cash Award” means an Award of cash granted to a
Participant pursuant to Article XI herein.


 
-4-

--------------------------------------------------------------------------------

 
(v)           “Performance Goal” means one or more performance measures or goals
set by the Committee in its discretion for each grant of a Performance-Based
Compensation Award.  The extent to which such performance measures or goals are
met will determine the amount or value of the Performance-Based Compensation
Award which a Participant is entitled to exercise, receive or retain.  For
purposes of the Plan, a Performance Goal may be particular to a Participant, and
may include any one or more of the following performance criteria, either
individually, alternatively or in any combination, subset or component, applied
to the performance of the Company as a whole or to the performance of a
Subsidiary, division, strategic business unit, line of business or business
segment, measured either quarterly, annually or cumulatively over a period of
years or partial years, in each case as specified by the Committee in the
Award:  (i) Stock value or increases therein (including, for example, total
shareholder return), (ii) earnings per share or earnings per share growth, (iii)
net earnings, earnings or earnings growth (before or after one or more of taxes,
interest, depreciation and/or amortization), (iv) profits (net profit, gross
profit, operating profit, economic profit, profit margins or other corporate
profit measures),  (v) operating cash flow, (vi) operating or other expenses,
(vii) operating efficiency, (viii) return on equity, (ix) return on tangible
equity, (x) return on assets, capital or investment, (xi) sales or revenues or
growth thereof, (xii) deposits, loan and/or equity levels or growth thereof,
(xiii) assets under management, (xiv) cost control measures, (xv) regulatory
compliance, (xvi) gross, operating or other margins, (xvii) efficiency ratio (as
generally recognized and used for bank financial reporting and analysis),
(xviii) net interest income (FTE), (xix) net interest margin (FTE), (xx)
non-interest income, (xxi) non-interest expense, (xxii) credit quality, net
charge-offs and/or non-performing assets (excluding such loans or classes of
loans as may be designated for exclusion), (xxiii) provision expense, (xxiv)
productivity, (xxv) customer satisfaction, (xxvi) satisfactory internal or
external audits, (xxvii) improvement of financial ratings, (xxviii) achievement
of balance sheet or income statement objectives, (xxix) quality measures, (xxx)
regulatory exam results, (xxxi) achievement of risk management objectives,
(xxxii) implementation, management or completion of critical projects or
processes, or (xxxiii) any component or components of the foregoing (including,
without limitation, determination thereof, in the Committee’s sole discretion,
with or without the effect of discontinued operations and dispositions of
business units or segments, non-recurring items, material extraordinary items
that are both unusual and infrequent, non-budgeted items, special charges,
accruals for acquisitions, reorganization and restructuring programs and/or
changes in tax law, accounting principles or other such laws or provisions
affecting the Company’s reported results). Performance Goals may include a
threshold level of performance below which no payment or vesting may occur,
levels of performance at which specified payments or specified vesting will
occur, and a maximum level of performance above which no additional payment or
vesting will occur.  Performance Goals may be absolute in their terms or
measured against or in relationship to a pre-established target, the Company’s
budget or budgeted results, previous period results, a market index, a
designated comparison group of other companies comparably, similarly or
otherwise situated, or any combination thereof.  The Committee shall determine
the Performance Period during which the Performance Goal must be met; and
attainment of Performance Goals shall be subject to certification by the
Committee. The Committee retains the discretion to adjust the compensation or
economic benefit due upon attainment of Performance Goals, provided that, with
respect to an Award intended to be “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code,  any such adjustment shall be made
only in conformity with the requirements of Section 162(m) of the Code.


 
-5-

--------------------------------------------------------------------------------

 
(w)           “Performance Period” means the time period during which the
Performance Goal must be met in connection with a Performance-Based Compensation
Award.  Such time period shall be set by the Committee.


(x)           “Performance Unit” means an Award, designated as a performance
unit, granted to a Participant pursuant to Article X herein, valued as a fixed
dollar amount, and payable in cash, Stock or a combination thereof.


(y)           “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock is restricted, pursuant to Article VII herein, or
the period during which Restricted Stock Units are restricted, pursuant to
Article VIII herein.


(z)           “Plan” means the Trustmark Corporation Amended and Restated Stock
and Incentive Compensation Plan (formerly known as the Trustmark Corporation
2005 Stock and Incentive Compensation Plan), as herein described and most
recently amended and restated on January 27, 2015 and to be effective as of the
Effective Date, as hereafter from time to time amended.


(aa)           “Related Option” means an Option with respect to which a Stock
Appreciation Right has been granted.


(bb)           “Restricted Stock” means an Award of Stock granted to a
Participant pursuant to Article VII herein which is subject to restrictions and
forfeiture until the designated conditions for the lapse of the restrictions are
satisfied.


(cc)           “Restricted Stock Unit” or “RSU” means an Award, designated as a
Restricted Stock Unit, granted to a Participant pursuant to Article VIII herein
and valued by reference to Stock, which is subject to restrictions and
forfeiture until the designated conditions for the lapse of the restrictions are
satisfied.  Restricted Stock Units are payable in cash, Stock or a combination
thereof.


(dd)           “Stock” or “Shares” means the common stock of the Company.


(ee)           “Stock Appreciation Right” or “SAR” means an Award, designated as
a stock appreciation right, granted to a Participant pursuant to Article XII
herein, and payable in cash, Stock or a combination thereof.


(ff)           “Stock Award” means an Award of Stock granted to a Participant
pursuant to Article IX herein.


(gg)           “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code.
 
-6-

--------------------------------------------------------------------------------

 


ARTICLE III
Administration


3.1           Administration of the Plan by the Committee. The Plan shall be
administered by the Committee which shall have all powers necessary or desirable
for such administration.  The express grant in the Plan of any specific power to
the Committee shall not be construed as limiting any power or authority of the
Committee.  In addition to any other powers and, subject to the provisions of
the Plan, the Committee shall have the following specific powers:  (i) to
determine the terms and conditions upon which the Awards may be made and
exercised; (ii) to determine all terms and conditions of each Agreement, which
need not be identical; (iii) to construe and interpret the Agreements and the
Plan; (iv) to establish, amend or waive rules or regulations for the Plan’s
administration; (v) to accelerate the exercisability of any Award, the end of a
Performance Period or termination of any Period of Restriction or other
restrictions imposed under the Plan; and (vi) to make all other determinations
and take all other actions necessary or advisable for the administration of the
Plan.  In the event of any conflict or inconsistency between the Plan and any
Agreement, the Plan shall govern, and the Agreement shall be interpreted to
minimize or eliminate any such conflict or inconsistency.


The Chairman of the Committee and such other directors or officers of the
Company as shall be designated by the Committee are hereby authorized to execute
or acknowledge Agreements on behalf of the Company (including a signature or
acknowledgment in electronic format) and to cause Agreements to be delivered to
each Participant (including delivery in electronic format).


For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Award provide that it may be exercised only during employment or service or
within a specified period of time after termination of employment or service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of employment or service or continuous employment or
service.


Subject to limitations under applicable law, the Committee (and its delegee) is
authorized in its discretion to issue Awards and/or to deliver and accept
notices, elections, consents, designations and/or other forms or communications
to or from Participants by electronic or similar means, including, without
limitation, transmissions through e-mail or specialized software, recorded
messages on electronic telephone systems, and other permissible methods, on such
basis and for such purposes as it determines from time to time, and all such
communications will be deemed to be “written” for purposes of the Plan.


A majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting at which a quorum is present (in
person or as otherwise permitted by applicable law), or acts approved in writing
by all Committee members without a meeting, shall be deemed the action of the
Committee.  Notwithstanding any provision of the Plan to the contrary, any
authority or responsibility which, under the terms of the Plan, may be exercised
by the Committee may alternatively be exercised by the Board.


 
-7-

--------------------------------------------------------------------------------

 
3.2           Selection of Participants. The Committee shall have the authority
to grant Awards under the Plan, from time to time, to such Key Associates and/or
Directors as may be selected by it.  Each Award shall be evidenced by an
Agreement.


3.3           Decisions Binding.  All determinations and decisions made by the
Board or the Committee pursuant to the provisions of the Plan shall be final,
conclusive and binding.


3.4           Requirements of SEC Rule 16b-3 and Section 162(m) of the
Code.  Notwithstanding any other provision of the Plan, the Board or the
Committee may impose such conditions on any Award, and amend the Plan in any
such respects, as may be required to satisfy the requirements of Rule 16b-3, as
amended (or any successor or similar rule), under the Exchange Act (“SEC Rule
16b-3”).


Notwithstanding any provision of the Plan to the contrary, the Plan is intended
to give the Committee the authority to grant Awards that qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code as well as
Awards that do not so qualify.   Every provision of the Plan shall be
administered, interpreted, and construed to carry out such intention, and any
provision that cannot be so administered, interpreted, and construed shall to
that extent be disregarded; and any provision of the Plan that would prevent an
Award that the Committee intends to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code from so qualifying shall be administered,
interpreted, and construed to carry out such intention, and any provision that
cannot be so administered, interpreted, and construed shall to that extent be
disregarded.


3.5           Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.


ARTICLE IV
Stock Subject to the Plan


4.1           Number of Shares. Subject to adjustment as provided in Section 4.4
or Article XIV herein, the maximum aggregate number of Shares that may be issued
pursuant to Awards made under the Plan shall not exceed 3,000,000.  Except as
provided in Section 4.2 herein, the issuance of Shares in connection with the
exercise of, or as other payment for Awards, under the Plan shall reduce the
number of Shares available for future Awards under the Plan.


 
-8-

--------------------------------------------------------------------------------

 
The Company, during the term of the Plan and thereafter during the term of any
outstanding Award which may be settled in Stock, shall reserve and keep
available a number of Shares sufficient to satisfy the requirements of the Plan.


No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award thereunder.  The Committee shall determine whether cash, other Awards, or
other property shall be issued or paid in lieu of such fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.


4.2           Lapsed Awards or Forfeited Shares. If any Award granted under the
Plan (for which no dividends attributable to Shares underlying such Award have
been received) terminates, expires, or lapses for any reason other than by
virtue of exercise or settlement of the Award, or if Shares issued pursuant to
Awards (for which no dividends attributable to Shares underlying such Award have
been received) are forfeited, any Stock subject to such Award again shall be
available for the grant of an Award under the Plan, subject to Section 12.3
herein.


4.3           Delivery of Shares as Payment of Exercise Price or Taxes.  Shares
withheld, delivered, or otherwise used to pay the Option Price pursuant to the
exercise of an Option shall not be available for future Awards under the
Plan.  Shares withheld by the Company or otherwise used in satisfaction of
payment of withholding taxes associated with an Award shall not be available for
future Awards under the Plan.  To the extent that Shares are delivered or
withheld pursuant to the exercise of an Option, the number of underlying Shares
as to which the exercise related shall be counted against the number of Shares
available for Awards, as opposed to only counting the Shares issued upon
exercise.


4.4           Capital Adjustments.  The number and kind of Shares subject to
each outstanding Award, the Option Price or other exercise price of an Award,
and the annual limits on and the aggregate number and kind of Shares for which
Awards thereafter may be made shall be proportionately, equitably and
appropriately adjusted in such manner as the Committee shall determine in order
to retain the economic value or opportunity to reflect any stock dividend, stock
split, recapitalization, merger, consolidation, reorganization,
reclassification, combination, exchange of shares or other corporate
capitalization change of or by the Company.  Where an Award being adjusted is an
ISO or is subject to Section 409A of the Code, the adjustment shall also be
effected so as to comply with Section 424(a) of the Code and not to constitute a
modification within the meaning of Section 424(h) or 409A, as applicable, of the
Code.


ARTICLE V
Eligibility


Persons eligible to participate in the Plan include (i) all associates of the
Company and its Subsidiaries (including any corporation which becomes a
Subsidiary after the adoption of the Plan by the Board) who, in the opinion of
the Committee, are Key Associates, and (ii) all Directors.


 
-9-

--------------------------------------------------------------------------------

 
Multiple grants of Awards under the Plan may be made in any calendar year to a
Participant, provided, however, that Awards of Options and SARs (disregarding
any Tandem SARs as defined in Section 12.1 herein) granted in any calendar year
to any one Participant shall not provide for the issuance of, and/or cash
payment with respect to, more than 100,000 Shares in the aggregate, that Awards
of Restricted Stock, Stock Awards and Restricted Stock Units granted in any
calendar year to any one Participant shall not provide for the issuance of,
and/or cash payment with respect to, more than 100,000 Shares in the aggregate,
that Performance Units granted in any calendar year to any one Participant shall
not provide for the payment of more than $2,000,000 in the aggregate (which may
include the issuance of no more than 100,000 Shares), and that Performance Cash
Awards granted in any calendar year to any one Participant shall not provide for
the payment of more than $2,000,000 in the aggregate.


ARTICLE VI
Stock Options


6.1           Grant of Options. Subject to the terms and conditions of the Plan,
Options may be granted to Key Associates and Directors at any time and from time
to time as shall be determined by the Committee.  The Committee shall have
complete discretion in determining the number of Shares subject to Options
granted to each Participant, provided, however, that (i) only Non-Qualified
Stock Options may be granted to Directors who are not associates of the Company
or a Subsidiary, (ii) no Participant may be granted Options and SARs in any
calendar year for more than 100,000 Shares in the aggregate (with Options and
SARs cancelled in the same year as granted counted against this limit), and
(iii) the aggregate Fair Market Value (determined at the time the Award is made)
of Shares with respect to which any Participant may first exercise ISOs granted
under the Plan during any calendar year may not exceed $100,000 or such amount
as shall be specified in Section 422 of the Code and rules and regulations
thereunder.


6.2           Option Agreement. Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option Price, the
duration of the Option, the number of Shares to which the Option pertains, any
conditions imposed upon the exercisability of Options in the event of
retirement, death, disability or other termination of employment or service, and
such other provisions as the Committee shall determine.  The Agreement shall
specify whether the Option is intended to be an Incentive Stock Option within
the meaning of Section 422 of the Code, or a Non-Qualified Stock Option not
intended to be within the provisions of Section 422 of the Code, provided,
however, that if an Option is intended to be an Incentive Stock Option but fails
to be such for any reason, it shall continue in full force and effect as a
Non-Qualified Stock Option.


6.3           Option Price. The Option Price of an Option shall be determined by
the Committee subject to the following limitations.  The Option Price shall not
be less than 100% of the Fair Market Value of such Stock on the Award Date.  In
addition, an ISO granted to a Key Associate (including any Director who is a Key
Associate) who, at the time of grant, owns (within the meaning of Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, shall have an Option Price which is at
least equal to 110% of the Fair Market Value of such Stock on the Award Date.


 
-10-

--------------------------------------------------------------------------------

 
6.4           Duration of Options. Each Option shall expire at such time as the
Committee shall determine, provided, however, that no Option shall be
exercisable after the expiration of ten years from its Award Date.  In addition,
an ISO granted to a Key Associate (including any Director who is a Key
Associate) who, at the time of grant, owns (within the meaning of Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, shall not be exercisable after the
expiration of five years from its Award Date.


6.5           Exercisability. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine, which need not be the same for all Participants.


6.6           Method of Exercise. Options shall be exercised by the delivery of
a written notice to the Company in the form prescribed by the Committee (or its
delegee) setting forth the number of Shares with respect to which the Option is
to be exercised, accompanied by full payment for the Shares and payment of (or
an arrangement satisfactory to the Company for the Participant to pay) any tax
withholding required in connection with the Option exercise.  The Option Price
shall be payable to the Company in full either in cash, by delivery of Shares of
Stock valued at Fair Market Value at the time of exercise, by the Company
withholding Shares otherwise issuable upon the exercise valued at Fair Market
Value at the time of exercise, or by a combination of the foregoing.


To the extent permitted under the applicable laws and regulations, at the
request of the Participant, the Company agrees to cooperate in a “cashless
exercise” of an Option.  The cashless exercise shall be effected by the
Participant delivering to a securities broker instructions to exercise all or
part of the Option, including instructions to sell a sufficient number of shares
of Stock to cover the costs and expenses associated therewith.


As soon as practicable, after receipt of written notice and payment of the
Option Price and completion of payment of (or an arrangement satisfactory to the
Company for the Participant to pay) any tax withholding required in connection
with the Option exercise, the Company shall, in the Committee’s discretion,
either deliver to the Participant stock certificates in an appropriate amount
based upon the number of Options exercised, issued in the Participant’s name, or
deliver the appropriate number of Shares in book-entry or electronic form.


6.7           Restrictions on Stock Transferability.  The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable Federal securities law, under the requirements of
any stock exchange upon which such Shares are then listed, and under any blue
sky or state securities laws applicable to such Shares.  The Committee may
specify in an Agreement that Stock delivered on exercise of an Option is
Restricted Stock or Stock subject to a buyback right by the Company in the
amount of, or based on, the Option Price therefor in the event the Participant
does not complete a specified service period after exercise.


 
-11-

--------------------------------------------------------------------------------

 
6.8           Nontransferability of Options. No Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than upon the death of the Participant in accordance with
Section 19.10 herein.  Further, all Options granted to a Participant under the
Plan shall be exercisable during his lifetime only by such Participant or his
guardian or legal representative.


Notwithstanding the foregoing or any other provision of the Plan to the
contrary, to the extent permissible under SEC Rule 16b-3, a Participant who is
granted Non-Qualified Stock Options pursuant to the Plan may transfer such
Non-Qualified Stock Options to his spouse, lineal ascendants, lineal
descendants, or to trusts for their benefit, provided that the Non-Qualified
Stock Option so transferred may not again be transferred other than to the
Participant originally receiving the grant of Non-Qualified Stock Options or to
an individual or trust to whom such Participant could have transferred
Non-Qualified Stock Options pursuant to this Section 6.8.  Non-Qualified Stock
Options which are transferred pursuant to this Section 6.8 shall be exercisable
by the transferee subject to the same terms and conditions as would have applied
to such Non-Qualified Stock Options in the hands of the Participant originally
receiving the grant of such Non-Qualified Stock Options.  Any such transfer
supersedes any Beneficiary designation made under Section 19.10 herein with
respect to the transferred Non-Qualified Stock Options.


6.9           Disqualifying Disposition of Shares Issued on Exercise of an ISO.
If a Participant makes a “disposition” (within the meaning of Section 424(c) of
the Code) of Shares issued upon exercise of an ISO within two years from the
Award Date or within one year from the date the Shares are transferred to the
Participant, the Participant shall, within ten days of disposition, notify the
Committee (or its delegee) in order that any income realized as a result of such
disposition can be properly reported by the Company on IRS forms W-2 or 1099.


ARTICLE VII
Restricted Stock


7.1           Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock under the Plan to such Key Associates and Directors and in such
amounts as it shall determine, provided, however, that no Participant may be
granted Restricted Stock, Stock Awards, and Restricted Stock Units in any
calendar year for more than 100,000 Shares in the aggregate.  Participants
receiving Restricted Stock Awards are not required to pay the Company therefor
(except for applicable tax withholding) other than the rendering of
services.  If determined by the Committee, custody of Shares of Restricted Stock
may be retained by the Company until the termination of the Period of
Restriction pertaining thereto.


 
-12-

--------------------------------------------------------------------------------

 
7.2           Restricted Stock Agreement.  Each Restricted Stock Award shall be
evidenced by an Agreement that shall specify the Period of Restriction, the
number of Restricted Stock Shares granted, and if applicable, any Performance
Period and Performance Goal, and such other restrictions and provisions as the
Committee shall determine.


7.3           Nontransferability of Restricted Stock.  Except as provided in
this Article VII and subject to the limitation in the next sentence, the Shares
of Restricted Stock granted hereunder may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the termination of the
applicable Period of Restriction or upon the earlier satisfaction of other
conditions as specified by the Committee in its sole discretion and set forth in
the Agreement.  All rights with respect to the Restricted Stock granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant or his guardian or legal representative.


7.4           Other Restrictions.  The Committee may impose such other
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions or
otherwise denote the Restricted Stock as restricted, if issued in book-entry or
electronic form.


7.5           Certificate Legend.  In addition to any legends placed on
certificates, or to which Shares of Restricted Stock issued in book-entry or
electronic form are made subject, pursuant to Section 7.4 herein, any Award of
Restricted Stock issued in book-entry or electronic form shall be subject to the
following legend, and any certificates representing Shares of Restricted Stock
granted pursuant to the Plan shall bear the following legend:


The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation
Amended and Restated Stock and Incentive Compensation Plan, in the rules and
administrative procedures adopted pursuant to such Plan, and in an Agreement
dated <<date of grant>>.  A copy of the Plan, any such rules and procedures, and
such Restricted Stock Agreement may be obtained from the Secretary of Trustmark
Corporation.


7.6           Removal of Restrictions.  Except as otherwise provided in this
Article VII, the Agreement or applicable law or regulation, Shares of Restricted
Stock covered by each Restricted Stock Award made under the Plan shall become
freely transferable by the Participant after the last day of the Period of
Restriction and, where applicable, after a determination of the satisfaction or
achievement of any applicable Performance Goal.  Once the Shares are released
from the restrictions, the Participant shall be entitled to have the legend
required by Section 7.5 herein removed from his Stock certificate or similar
notation removed from such Shares if issued in book-entry or electronic form.


 
-13-

--------------------------------------------------------------------------------

 
7.7           Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares.


7.8           Dividends and Other Distributions.  Unless otherwise provided in
the Agreement, during the Period of Restriction, recipients of Shares of
Restricted Stock shall be entitled to receive all dividends and other
distributions paid with respect to those Shares.  If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and the same rules for custody as the Shares of
Restricted Stock with respect to which they were distributed.


ARTICLE VIII
Restricted Stock Units


8.1           Grant of Restricted Stock Units.  Subject to the terms and
conditions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Stock Units under the Plan (with one Unit representing one
Share) to such Key Associates and Directors and in such amounts as it shall
determine, provided, however, that no Participant may be granted Restricted
Stock, Stock Awards, and Restricted Stock Units in any calendar year for more
than 100,000 Shares in the aggregate.  Participants receiving Restricted Stock
Unit Awards are not required to pay the Company therefor (except for applicable
tax withholding) other than the rendering of services.  The Committee is
expressly authorized to grant Restricted Stock Units which are deferred
compensation covered by Section 409A of the Code, as well as Restricted Stock
Units which are not deferred compensation covered by Section 409A of the Code.


8.2           Restricted Stock Unit Agreement.  Each Restricted Stock Unit Award
shall be evidenced by an Agreement that shall specify the Period of Restriction,
the number of Restricted Stock Units granted, and if applicable, any Performance
Period and Performance Goal, and such other restrictions and provisions as the
Committee shall determine.


Unless otherwise provided in the Agreement, during the Period of Restriction,
Participants holding Restricted Stock Units shall have added to their rights all
dividends and other distributions which would have been paid with respect to the
Shares represented by those Restricted Stock Units if such Shares were
outstanding, and such deemed dividends or distributions shall be subject to the
same restrictions, vesting and payment as the Restricted Stock Units to which
they are attributable.  Unless otherwise provided in the Agreement, during the
Period of Restriction, any such deemed dividends and other distributions shall
be deemed converted to additional Restricted Stock Units based on the Fair
Market Value of a Share on the date of payment or distribution of the deemed
dividend or distribution.


8.3           Payment after Lapse of Restrictions.  Subject to the provisions of
the Agreement, upon the lapse of restrictions with respect to a Restricted Stock
Unit, the Participant is entitled to receive, without any payment to the Company
(other than required tax withholding), an amount equal (the “RSU Value”) to the
product of multiplying (i) the number of Shares with respect to which the
restrictions lapse by (ii) the Fair Market Value per Share on the date the
restrictions lapse.


 
-14-

--------------------------------------------------------------------------------

 
The Agreement may provide for payment of the RSU Value at the time of the lapse
of restrictions or, on an elective or non-elective basis, for payment of the RSU
Value at a later date, adjusted (if so provided in the Agreement) from the date
of the lapse of restrictions based on an interest, dividend equivalent,
earnings, or other basis (including deemed investment of the RSU Value in
Shares) set out in the Agreement (the “adjusted RSU Value”).


Payment of the RSU Value or adjusted RSU Value to the Participant shall be made
in Shares, in cash or a combination thereof as determined by the Committee,
either at the time of the Award or thereafter, and as provided in the
Agreement.  To the extent payment of the RSU Value or adjusted RSU Value to the
Participant is made in Shares, such Shares shall be valued at the Fair Market
Value on the date the restrictions therefor lapse in the case of an immediate
payment or at the Fair Market Value on the date of settlement in the event of an
elective or non-elective delayed payment.


8.4           Nontransferability of Restricted Stock Units.  No Restricted Stock
Unit granted under the Plan, and no right to receive payment in connection
therewith, may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than upon the death of the Participant in accordance with
Section 19.10 herein.  Further, all Restricted Stock Units, and rights in
connection therewith, granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or his guardian or
legal representative.


ARTICLE IX
Stock Awards


Subject to the terms and conditions of the Plan, the Committee, at any time and
from time to time, may grant unrestricted Stock Awards under the Plan to such
Key Associates and Directors and in such amounts as it shall determine,
provided, however, that no Participant may be granted Restricted Stock, Stock
Awards, and Restricted Stock Units in any calendar year for more than 100,000
Shares in the aggregate.  Participants receiving Stock Awards are not required
to pay the Company therefor (except for applicable tax withholding) other than
the rendering of services.  Unless otherwise provided in the applicable
Agreement, Stock Awards shall be fully vested and freely transferable as of the
Award Date, subject to restrictions under applicable Federal or state securities
laws.


ARTICLE X
Performance Units


10.1           Grant of Performance Units.  Subject to the terms and conditions
of the Plan, Performance Units may be granted to Key Associates and Directors at
any time and from time to time as shall be determined by the Committee,
provided, however, that no Participant may be granted Performance Units with a
dollar value in excess of $2,000,000 in any calendar year (which may include the
issuance of no more than 100,000 Shares).  Otherwise, the Committee shall have
complete discretion in determining the number of Performance Units granted to
each Participant.  Participants receiving such Awards are not required to pay
the Company therefor (except for applicable tax withholding) other than the
rendering of services.  The Committee is expressly authorized to grant
Performance Units which are deferred compensation covered by Section 409A of the
Code, as well as Performance Units which are not deferred compensation covered
by Section 409A of the Code.


 
-15-

--------------------------------------------------------------------------------

 
10.2           Performance Unit Agreement. Each Performance Unit is intended to
be a Performance-Based Compensation Award, and the terms and conditions of each
such Award, including the Performance Goal and Performance Period, shall be set
forth in an Agreement or in a subplan of the Plan which is incorporated by
reference into an Agreement. The Committee may provide for payment of dividend
equivalents with respect to each Performance Unit.  The Committee shall set the
Performance Goal in its discretion for each Participant who is granted a
Performance Unit.


10.3           Settlement of Performance Units.  After a Performance Period has
ended, the holder of a Performance Unit shall be entitled to receive the value
thereof based on the degree to which the Performance Goals and other conditions
established by the Committee and set forth in the Agreement (or in a subplan of
the Plan which is incorporated by reference into an Agreement) have been
satisfied.  Payment of the amount to which a Participant shall be entitled upon
the settlement of a Performance Unit shall be made in cash, Stock or a
combination thereof as determined by the Committee.


10.4           Nontransferability of Performance Units.  No Performance Unit
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than upon the death of the Participant in
accordance with Section 19.10 herein.  All rights with respect to Performance
Units granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant or his guardian or legal representative.


ARTICLE XI
Performance Cash Awards


A Performance Cash Award may be granted upon the attainment during a Performance
Period of one or more Performance Goals.  Subject to the terms and conditions of
the Plan, Performance Cash Awards may be granted to Key Associates and Directors
at any time and from time to time as shall be determined by the Committee.  The
terms and conditions of any Performance Cash Award, including the Performance
Goal(s) and Performance Period, shall be determined by the Committee in its
discretion and shall be set forth in an Agreement or in a subplan of the Plan
which is incorporated by reference into an Agreement.  The Committee is
expressly authorized to grant Performance Cash Awards which are deferred
compensation covered by Section 409A of the Code, as well as Performance Cash
Awards which are not deferred compensation covered by Section 409A of the Code.


 
-16-

--------------------------------------------------------------------------------

 
ARTICLE XII
Stock Appreciation Rights


12.1           Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, Stock Appreciation Rights may be granted to Key
Associates and Directors, at the discretion of the Committee, in any of the
following forms, provided, however, that no Participant may be granted Options
and SARs in any calendar year for more than 100,000 Shares in the aggregate
(with Options and SARs cancelled in the same year as granted counted against
this limit):
 
(a)  In connection with the grant, and exercisable in lieu of, Options (“Tandem
SARs”);
 
(b)  Independent of any grant of the Options (“Freestanding SARs”); or
 
(c)  In any combination of the foregoing.
 
12.2           SAR Agreement.  Each SAR grant shall be evidenced by an Agreement
that shall specify its type of SAR and its terms and conditions, which terms and
conditions shall be determined by the Committee, subject to the limitations set
forth in this Section 12.2.  The Option Price in the case of a Tandem SAR, and
the exercise price of a Freestanding SAR, shall not be less than 100% of the
Fair Market Value of such Stock on the Award Date.


12.3           Exercise of Tandem SARs. Tandem SARs may be exercised with
respect to all or part of the Shares subject to the Related Option.  The
exercise of Tandem SARs shall cause a reduction in the number of Shares subject
to the Related Option equal to the number of Shares with respect to which the
Tandem SAR is exercised.  Conversely, the exercise, in whole or part, of a
Related Option, shall cause a reduction in the number of Shares subject to the
Tandem SAR equal to the number of Shares with respect to which the Related
Option is exercised.  Shares with respect to which the Tandem SAR shall have
been exercised may not be subject again to an Award under the Plan.


Notwithstanding any other provision of the Plan to the contrary, a Tandem SAR
shall expire no later than the expiration of the Related Option, shall be
transferable only when and under the same conditions as the Related Option,
shall be exercisable only when the Related Option is eligible to be exercised,
and shall be exercisable for no more than 100% of the difference between the
Option Price of the Related Option and the Fair Market Value of Shares subject
to the Related Option at the time the Tandem SAR is exercised.


12.4           Exercise of Freestanding SARs.  Freestanding SARs may be
exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon such SARs, subject to the limitations set forth in
Section 12.2 herein.


 
-17-

--------------------------------------------------------------------------------

 
12.5           Other Conditions Applicable to SARs.  In no event shall the term
of any SAR granted under the Plan exceed ten years from the Award Date.  A SAR
may be exercised only when the Fair Market Value of a Share exceeds either (i)
the Fair Market Value per Share on the Award Date in the case of a Freestanding
SAR or (ii) the Option Price of the Related Option in the case of a Tandem
SAR.  A SAR shall be exercised by delivery to the Committee (or its delegee) of
a written notice of exercise in the form prescribed by the Committee (or its
delegee).


12.6           Payment after Exercise of SARs.  Subject to the provisions of the
Agreement, upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company (except for required tax withholding), an
amount equal (the “SAR Value”) to the product of multiplying (i) the number of
Shares with respect to which the SAR is exercised by (ii) an amount equal to the
excess of (A) the Fair Market Value per Share on the date of exercise of the SAR
over (B) either (x) the Fair Market Value per Share on the Award Date in the
case of a Freestanding SAR or (y) the Option Price of the Related Option in the
case of a Tandem SAR.


Payment of the SAR Value to the Participant shall be made at the time of
exercise in Shares, in cash or in a combination thereof as determined by the
Committee.  To the extent payment of the SAR Value to the Participant is made in
Shares, such Shares shall be valued at the Fair Market Value on the date of
exercise.


12.7           Nontransferability of SARs.  No SAR granted under the Plan, and
no right to receive payment in connection therewith, may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than upon the
death of the Participant in accordance with Section 19.10 herein. Further, all
SARs, and rights in connection therewith, granted to a Participant under the
Plan shall be exercisable during his lifetime only by such Participant or his
guardian or legal representative.




ARTICLE XIII
Termination of Employment or Service


The Committee may provide for vesting of Awards in connection with the
termination of a Participant’s employment or service on such basis as it deems
appropriate.  Unless otherwise provided in the Agreement, in the event a
Participant’s employment or service is terminated for Cause, the unvested
portion and the vested portion not yet paid or exercised of each Award held by
the Participant shall be automatically forfeited to the Company and, for an
Option and/or SAR, no further exercise shall be allowed.


ARTICLE XIV
Change in Control


In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion and without
the consent of the Participant, may, as to any outstanding Award, either at the
time the Award is made or any time thereafter, take any one or more of the
following actions: (i) provide for the acceleration of any time periods relating
to the exercise or realization of any such Award so that such Award may be
exercised or realized in full on or before a date initially fixed by the
Committee; (ii) provide for the purchase, settlement or cancellation of any such
Award by the Company, for an amount of cash equal to the amount which could have
been obtained upon the exercise of such Award or realization of such
Participant’s rights had such Award been currently exercisable or payable; (iii)
make such adjustment to any such Award then outstanding as the Committee deems
appropriate to reflect such Change in Control; or (iv) cause any such Award then
outstanding to be assumed, or new rights substituted therefor, by the acquiring
or surviving corporation in such Change in Control.


 
-18-

--------------------------------------------------------------------------------

 
ARTICLE XV
Amendment, Modification, and Substitution of Awards


Subject to the terms and conditions and within the limitations of the Plan, the
Committee may amend or modify the terms of any outstanding Award or accelerate
the vesting thereof.  In addition, the Committee may accept the surrender of
outstanding Awards (to the extent not yet exercised) granted under the Plan or
outstanding awards granted under any other equity compensation plan of the
Company and authorize the granting of new Awards pursuant to the Plan in
substitution therefor so long as the new or substituted awards do not specify a
lower exercise price than the surrendered Awards or awards, and otherwise the
new Awards may be of a different type than the surrendered Awards or awards, may
specify a longer term than the surrendered Awards or awards, may provide for
more rapid vesting and exercisability than the surrendered Awards or awards, and
may contain any other provisions that are authorized by the Plan.  The Committee
shall continue to have the authority to amend or modify the terms of any
outstanding Award after April 27, 2025, provided that no amendment or
modification will extend the original term of the Award beyond that set forth in
the applicable Award Agreement.  Notwithstanding the foregoing, however, no
amendment or modification of an Award, shall, without the consent of the
Participant, adversely affect the rights or obligations of the
Participant.  Notwithstanding any provision of the Plan to the contrary, the
Committee shall not amend, modify, or substitute an Award in a manner that
violates Section 409A of the Code, or causes an Award that previously qualified
for an exemption from Section 409A to become subject to Section 409A of the
Code.


Notwithstanding any provision of the Plan to the contrary, neither the Committee
nor the Board shall have the right or authority, without obtaining shareholder
approval, to amend or modify the Option Price of any outstanding Option or the
exercise price of any outstanding SAR, or to cancel an outstanding Option or
SAR, at a time when the Option Price or exercise price is greater than the Fair
Market Value of a Share in exchange for cash, another Award, or other
securities, except in connection with a corporate transaction involving the
Company in accordance with Section 4.4 or Article XIV herein. 
 
-19-

--------------------------------------------------------------------------------

 


ARTICLE XVI
Termination, Amendment and Modification of the Plan


16.1           Termination, Amendment and Modification.  At any time and from
time to time, the Board may terminate, amend, or modify the Plan.  Such
amendment or modification may be without shareholder approval except to the
extent that such approval is required by the Code, pursuant to the rules under
Section 16 of the Exchange Act, by any national securities exchange or system on
which the Stock is then listed or reported, by any regulatory body having
jurisdiction with respect thereto or under any other applicable laws, rules or
regulations.


16.2           Awards Previously Granted.  No termination, amendment or
modification of the Plan other than pursuant to Section 4.4 or Article XIV
herein shall in any manner adversely affect any Award theretofore granted under
the Plan, without the written consent of the Participant.


ARTICLE XVII
Withholding


17.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, state and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of the Plan.


17.2           Payment of Withholding Obligations with Shares.  With respect to
withholding required upon the exercise of Non-Qualified Stock Options, or upon
the lapse of restrictions on Restricted Stock, or upon the occurrence of any
other taxable event with respect to any Award, Participants may elect or the
Committee may require Participants to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares of Stock having a Fair
Market Value equal to the amount required to be withheld, or by delivering to
the Company Shares of Stock having a Fair Market Value equal to the amount
required to be withheld.  The value of any Shares so withheld or delivered shall
be based on Fair Market Value of the Shares on the date that the amount of tax
to be withheld is to be determined.  All elections by Participants shall be
irrevocable and be made in writing and in such manner as determined by the
Committee (or its delegee) in advance of the day that the transaction becomes
taxable.


ARTICLE XVIII
Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


 
-20-

--------------------------------------------------------------------------------

 
ARTICLE XIX
General


19.1           Requirements of Law.  The granting of Awards and the issuance of
Shares of Stock under the Plan shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or self
regulatory organizations as may be required.


19.2           Effect of the Plan.  The establishment of the Plan shall not
confer upon any Key Associate or Director any legal or equitable right against
the Company, a Subsidiary or the Committee, except as expressly provided in the
Plan.  The Plan does not constitute an inducement or consideration for the
employment or service of any Key Associate or Director, nor is it a contract
between the Company or any of its Subsidiaries and any Key Associate or
Director.  Participation in the Plan shall not give any Key Associate or
Director any right to be retained in the service of the Company or any of its
Subsidiaries.  No Key Associate or Director who receives an Award shall have
rights as a shareholder of the Company prior to the date Shares are issued to
the Participant pursuant to the Plan.


19.3           Creditors.  The interests of any Participant under the Plan or
any Agreement are not subject to the claims of creditors and may not, in any
way, be assigned, alienated or encumbered.


19.4           Securities Law Restrictions.  The Committee may require each
Participant purchasing or acquiring Shares pursuant to an Option, SAR or other
Award to represent to and agree with the Company in writing that such
Participant is acquiring the Shares for investment and not with a view to the
distribution thereof.  All Shares delivered under the Plan shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such Shares are then
listed, and any applicable Federal or state securities laws, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions or otherwise denote the Shares as
being subject to such restrictions, if issued in book-entry or electronic
form.  No Shares shall be issued hereunder unless the Company shall have
determined that such issuance is in compliance with, or pursuant to an exemption
from, all applicable Federal and state securities laws.


19.5           Governing Law.  The Plan, and all Agreements hereunder, shall be
governed, construed and administered in accordance with and governed by the laws
of the State of Mississippi and the intention of the Company is that ISOs
granted under the Plan qualify as such under Section 422 of the Code.


19.6           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


 
-21-

--------------------------------------------------------------------------------

 
19.7           Unfunded Status of Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation.  With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.


19.8           Nonqualified Deferred Compensation Plan Omnibus Provision.  It is
intended that any compensation, benefits or other remuneration which is provided
pursuant to or in connection with the Plan which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code shall be
provided and paid in a manner, and at such time and in such form, including
application of a six-month delay for specified employees in certain
circumstances, as complies with the applicable requirements of Section 409A of
the Code to avoid the unfavorable tax consequences provided therein for
non-compliance.  Notwithstanding any provision of the Plan to the contrary, the
Committee is authorized to amend any Award Agreement and to amend or declare
void any election by a Participant as may be determined by the Committee to be
necessary or appropriate to evidence or further evidence required compliance
with Section 409A of the Code.  The Committee, however, shall have no
responsibility or liability if any Award is subject to adverse taxation under
Section 409A of the Code.


19.9           Share Certificates and Book Entry.  To the extent that the Plan
provides for issuance of stock certificates to represent shares of Stock, the
issuance may be effected on a non-certificated basis to the extent permitted by
applicable law and the applicable rules of any stock exchange.  Notwithstanding
any other provisions contained in the Plan, in its discretion the Committee may
satisfy any obligation to deliver Shares represented by stock certificates by
delivering Shares in book-entry or electronic form.  If the Company issues any
Shares in book-entry or electronic form that are subject to terms, conditions
and restrictions on transfer, a notation shall be made in the records of the
transfer agent with respect to any such Shares describing all applicable terms,
conditions and restrictions on transfer.  In the case of Restricted Stock
granted under the Plan, such notation shall be substantially in the form of the
legend contained in Section 7.5 herein.


19.10           Beneficiary Designations.  A Participant may designate a
Beneficiary to receive any Options or SARs that may be exercised after his death
or to receive any other Award that may be paid after his death, as provided for
in the Agreement (provided that with regard to a Tandem SAR and Related Option,
any Beneficiary shall be the same for both Awards).  Such designation and any
change or revocation of such designation shall be made in writing in the form
and manner prescribed by the Committee (or its delegee). In the event that the
designated Beneficiary dies prior to the Participant, or in the event that no
Beneficiary has been designated, any Awards that may be exercised or paid
following the Participant’s death shall be transferred or paid in accordance
with the Participant’s will or the laws of descent and distribution.  If the
Participant and his Beneficiary shall die in circumstances that cause the
Committee (or its delegee), in its discretion, to be uncertain which shall have
been the first to die, the Participant shall be deemed to have survived the
Beneficiary.


 
-22-

--------------------------------------------------------------------------------

 
19.11           Clawback.  All Awards (whether vested or unvested) shall be
subject to the terms of the Company’s recoupment, clawback or similar policy as
such may be in effect from time to time, as well as any similar provisions of
applicable law, which could in certain circumstances require repayment or
forfeiture of Awards or any Shares or other cash or property received with
respect to the Awards (including any value received from a disposition of the
Shares acquired upon payment of the Awards).


19.12           Banking Regulatory Provision.  All Awards shall be subject to
any condition, limitation or prohibition under any financial institution
regulatory policy or rule to which the Company or any subsidiary thereof is
subject.
 
 
 
-23-

--------------------------------------------------------------------------------

 

